Case 1:12-cr-00629-VM Document 282 Filed 05/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee X
UNITED STATES OF AMERICA, : 12 CR 629 (VM)
-against-
ORDER
CHRISTOPHER E. REESE, :
Defendant. :
ae ee ee ee ee ee ee ee ee X

VICTOR MARRERO, U.S.D.J.:

On May 8, 2020, counsel for the above-named defendant
submitted a renewed motion for compassionate release on
defendant’s behalf. (See Dkt. No. 280.) The Government is hereby
directed to respond to the defendant’s motion within twenty days

of this order.

SO ORDERED:

Dated: New York, New York
8 May 2020

Meg
MO Ft
A te oe
LE a
U, Si Bid;

 
